Citation Nr: 1207818	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to March 2005.  (He served in the Army National Guard, with periods of active duty for training and inactive duty training, from 1978 to 2009.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  (A transcript of the hearing has been associated with the Veteran's claims file.)  During the hearing, the Veteran stated that he wished to withdraw from appeal claims of service connection for hearing loss, tinnitus, a skin rash, and a disability manifested by blood in the urine.  In light of the Veteran's statement, the Board considers the identified claims to be withdrawn and no longer in appellate status.


FINDING OF FACT

The Veteran likely has degenerative disc disease of the lumbar spine at L2-3, L3-4, and L4-5 that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has degenerative disc disease at L2-3, L3-4, and L4-5 that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back disorder.  Specifically, he asserts that he injured his low back while on active duty and has continued to experience the same symptomatology of pain in his lower back from the in-service injury to the present.  As a result, the Veteran contends that service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the Cincinnati VA Medical Center (VAMC) and with private treatment providers, as well as report of VA examination the Veteran underwent in November 2007.  Review of the Veteran's service treatment records reveals that he was treated in July 2004 for pain in his lower back and groin after lifting engine parts.  He was diagnosed with lumbar strain and groin strain and was instructed not to do any lifting for 30 days.  A line-of-duty determination conducted in August 2004 found the lumbar strain and groin strain to have occurred in the line of duty while the Veteran was working in the engine shop.  He was again seen in November 2004 for complaints of pain in his low back following lifting, and he reported experiencing intermittent pain in his lower back since the July injury.  A second line-of-duty determination conducted in November 2004 again found the Veteran's lumbar strain to have been incurred in the line of duty.  In later post-deployment health assessments dated in February 2005 and July 2006, as well as on multiple annual medical certificates completed in 2006, the Veteran responded "Yes" when asked if he experienced back problems while on active duty.  Similarly, a line-of-duty determination in September 2008 reflects that the Veteran was found to have low back pain that was "exacerbated while here in school doing physical activity."  

Records of the Veteran's post-service treatment reflect that he was seen by a private physician in February 2006 with complaints of low back pain and stiffness; at that time, his private treatment provider attributed the Veteran's pain to activities of service, including riding in military vehicles and sleeping in cots.  He was seen by private physicians on multiple occasions following active duty for complaints of low back pain; records also reflect that he has received multiple epidural steroid injections to address the pain.  He underwent MRI study in October 2010, at which time his private physician diagnosed him with disc protrusion of the lumbar spine.  

In addition, his private physician submitted a letter in March 2008 addressing the etiology of the Veteran's low back disorder.  In the letter, the physician noted that the Veteran reported first injuring his back in July 2004, while on active duty, and having had pain in the low back since that time.  The physician opined that the July 2004 incident "caused injury to his intervertebral disc[s] in his lower back."  The examiner reasoned that, had the injury only been an acute strain as initially diagnosed, then "his back would not still be bothering him."  The examiner concluded, based on the Veteran's report of continuity of symptomatology since the initial in-service injury, that the Veteran "is suffering from chronic lower back pain caused from lifting the heavy engine in July 2004."  

In a statement dated in November 2008, the examiner clarified that the Veteran's diagnosis is degenerative disc disease of the lumbar spine, and that the current disability is related to his July 2004 injury.  This diagnosis was confirmed by a November 2008 MRI study, which found degenerative disc disease in the Veteran's lumbar spine.

The Veteran was provided VA examination in November 2007.  Report of that examination reflects that the Veteran complained of having injured his back when lifting engine parts while on active duty.  He stated that he had had pain in his lower back since the initial incident.  The examiner diagnosed the Veteran with degenerative changes in the lumbar spine, as well as degenerative disc disease, but opined that, as the initial injury was diagnosed as lumbar strain and not an orthopedic injury, it was less likely than not that his current degenerative changes are related to the initial muscle injury.  In so finding, the examiner reasoned that an acute muscle or ligament injury such as lumbar strain, with which the Veteran was initially diagnosed, would not have led to the current degenerative changes in the Veteran's spine.  The examiner concluded instead that the Veteran's diagnosis was likely due to the aging process.

The Veteran has also submitted written statements to VA in support of his claim and has testified before the undersigned Veterans Law Judge.  In these statements, the Veteran has contended that he first injured his back in July 2004, while he was lifting heavy engine parts while on active duty and deployed to Iraq, and that he has continued to have problems with his low back from that time to the present.  He further contended at his June 2011 hearing that he had not experienced any other injuries to his back besides the July 2004 in-service injury. 

With respect to the Veteran's contention that he first experienced symptoms of disc disease of the lumbar spine on active duty that have continued to the present, the Board looks initially to the line-of-duty determinations made in August and November 2004, as well as to the Veteran's initial medical treatment report in July 2004.  In that connection, the Board finds compelling that the initial injury was determined to have occurred in the line of duty, after the Veteran lifted heavy engine parts in service.  In addition, the Board looks to the line-of-duty determination dated in September 2008, in which the Veteran was found to have exacerbated the July 2004 injury while conducting physical activities in service.  The Veteran has stated on multiple occasions, to VA adjudicators, examiners, and treatment providers, that he first experienced symptoms of a low back disorder during service, when he injured it while lifting engine parts.  Given this evidence, the Board finds the Veteran to be credible in his statements that he first experienced symptoms of a low back disorder while on active duty and has continued to experience similar symptomatology since that time.  

The Board acknowledges that the November 2007 VA examination report contains opinions adverse to the Veteran's claim.  It appears, however, that those opinions were based, at least in part, on the examiner's failure to consider the Veteran's consistent and credible statements that he first experienced symptoms in service and has continued to experience them since that time.  The Board thus concludes that the November 2007 VA examiner's statements are of limited probative value to the extent that the examiner based the stated opinions solely on her opinion that the initial diagnosis of lumbar strain was not likely related to a later finding of degenerative changes, as opposed to the continuity of symptomatology and diagnosed degenerative disc disease of the lumbar spine displayed by both the Veteran's statements and his post-service medical history.  The Board notes that the Veteran's primary stated symptoms, as confirmed by multiple treatment providers, are low back pain and stiffness.  The Board concludes that such symptoms are capable of lay observation.  The Board further notes that the negative medical opinion offered at the Veteran's November 2007 VA examination appears to have been provided without regard to the Veteran's history of having experienced the same symptomatology from his time in service to the present, and without the benefit of the private physician's March and November 2008 opinions.  These opinions set forth the private physician's reasons for finding both that the initial injury was likely more than a simple lumbar strain and that the Veteran's current degenerative disc disease is likely related to the initial July 2004 injury.  The November 2007 examiner further failed to explain her reasons for rejecting the Veteran's statements of continuity of symptomatology.  The Board thus concludes that the evidence from the Veteran's private treatment provider in March and November 2008, combined with credible evidence from the Veteran concerning the continuity of his symptoms, outweighs the negative conclusions of the November 2007 VA examiner.

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of a low back disorder while he was still on active duty, as well as his repeated treatment for degenerative disc disease of the lumbar spine at VA and private facilities in the years since service, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of degenerative disc disease of the lumbar spine since service.  The Board finds that such a conclusion is bolstered by the statements submitted by the Veteran's private treatment provider in March 2008 and November 2008, in which the physician noted that the Veteran had credibly reported that his symptoms dated back to military service and provided an etiological opinion linking the Veteran's in-service injury to his current diagnosis of degenerative disc disease of the lumbar spine.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran currently suffers from degenerative disc disease of the lumbar spine that is traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine at L2-3, L3-4, and L4-5 is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


